Citation Nr: 1217126	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right ear hearing loss, prior to April 13, 2007.

2.  Entitlement to a compensable disability rating for bilateral hearing loss, as of April 13, 2007.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945 and from September 1951 to September 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2007, November 2007, and June 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and by the Appeal Management Center (AMC) in Washington, D.C.  

In the January 2007 rating decision, the AMC granted the Veteran's claim of entitlement to service connection for right ear hearing loss, and assigned a noncompensable disability rating, effective May 18, 1998.  In a November 2007 RO rating decision, the RO continued the Veteran's noncompensable disability rating for his service-connected right ear hearing loss and denied his claim of entitlement to service connection for left ear hearing loss.  In a May 2011 decision, the Board granted the Veteran's service connection claim for left ear hearing loss and remanded his increased rating claim to the RO via the AMC, for additional development.  In the June 2011 rating decision, the AMC implemented the Board's decision to grant service connection for the Veteran's left ear hearing loss, and assigned a noncompensable disability rating, effective April 13, 2007.  In a September 2011 rating decision, the AMC recharacterized the Veteran's service-connected hearing loss disability as bilateral hearing loss and continued the assignment of a noncompensable disability rating, effective April 13, 2007.  In a January 2012 decision, the Board again remanded the Veteran's claim to the RO via the AMC for additional development.

The Veteran and his wife, S. L., testified at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral arthritis of the feet and entitlement to service connection for a brain concussion have been raised by the record and were previously referred to the Agency of Original Jurisdiction (AOJ) in the Board's January 2012 decision.  See March 2011 supplemental claims.  Thus far, it appears that the AOJ still has not adjudicated these claims.  Therefore, they are again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA audiometric test results dated in November 2006 reveal that the Veteran had level IV hearing loss for the right ear and level I hearing loss for the left ear. 

2.  Private audiometric test results dated in March 2007 and VA audiometric test results dated in September 2007 reveal that the Veteran had no more than level IV hearing loss for the right ear and level I hearing loss for the left ear.  

3.  VA audiometric test results in June 2009 reveal that the Veteran had level V hearing loss for the right ear and level II hearing loss for the left ear.


CONCLUSIONS OF LAW

1.  Prior to April 13, 2007, the criteria for a compensable disability rating for service-connected right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).

2.  Between April 13, 2007 and June 8, 2009, the criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).

3.  As of June 9, 2009, the criteria for a 10 percent disability rating, but not higher, for service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection for each respective ear.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify has been met to the extent necessary in this case.  Regardless, the Veteran was afforded appropriate notice by letters dated in July 2001, April 2003, May 2004, January 2007, May 2007, and March 2009.  The claims were most recently readjudicated in a February 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Regarding the duty to assist, the RO has obtained the Veteran's private and VA treatment records, and has provided him with multiple VA audiological examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  Additionally, the August 2011 VA examiner described the functional effects caused by the Veteran's hearing loss in the examination report, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, VA's duty to provide a thorough and contemporaneous VA examination has been met.  

Moreover, the Board is satisfied that the RO/AMC has substantially complied with the Board's May 2011 and January 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that in the May 2011 decision, it directed the RO/AMC to implement the Board's decision granting the Veteran service connection for left ear hearing loss; to obtain a complete copy of the Veteran's VA treatment records from the VA Medical Center in Bay Pines, Florida, dated since May 2009; and to schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  In compliance with that remand, the AMC implemented the Board's decision to grant the Veteran service connection for left ear hearing loss in the June 2011 rating decision, acquired his VA treatment records dated from May 2009 to May 2011, and afforded him a VA audiological examination in August 2011.  

In the January 2012 decision, the Board directed the RO/AMC to obtain and associate with the claims file reports of audiological evaluations, that were supposed to have been held on September 28, 2011 and September 30, 2011, from the Tampa Florida VA Medical Center (VAMC), and to obtain outstanding VA treatment records from the VA Healthcare System in Bay Pines, Florida.  In this regard, after requesting the audiological evaluation reports and VA treatment records, the RO/AMC was notified in a February 2012 letter that no additional VA records, to include the requested audiological evaluation reports, were found.  While the Veteran had indicated that he attended the audiological evaluations scheduled in September 2011, a printout from the VAMC indicates that these examinations had actually been canceled.  The VA audiological examination that the Veteran attended was actually in August 2011.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating his claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected bilateral hearing loss.


II.  Increased Rating Claims

The Veteran contends that the symptoms associated with his right ear hearing loss, for the period prior to April 13, 2007, were meritorious of a compensable disability rating.  He additionally contends that as of April 13, 2007, the symptoms associated with his service-connected bilateral hearing loss are also meritorious of a compensable disability rating.  He has indicated that he has had a particularly difficult time understanding conversational speech, using the telephone and watching the television, and that his hearing loss interferes with his quality of life.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  In such cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  During the pendency of the Veteran's appeal, regulatory changes amended this section of the VA Schedule for Rating Disabilities.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999) (codified at 38 C.F.R. § 4.85-87).  The amended regulations did not result in any substantive changes in the criteria for rating hearing loss which are pertinent to this appeal.  Essentially, the old and new regulations for evaluating a hearing loss disorder are identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing the method of evaluating hearing loss based on the results of pure-tone audiometry results and the results of a controlled speech discrimination test and indicating that there was no proposed change in this method of evaluation).  Accordingly, neither rating criteria can be more favorable to the Veteran's claims.  The amended regulations did, however, incorporate some explanatory comments concerning VA's method of evaluating hearing loss disability, and these comments will be discussed where appropriate.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100 (2011).  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  It is noteworthy that Table VII was amended in that hearing loss is now rated under a single code, DC 6100, regardless of the percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than in exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

If impairment is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  Currently, the provisions of 38 C.F.R. § 3.383 allow special consideration for paired organs and extremities of service-connected and nonservice-connected origin.  Under 38 C.F.R. § 3.383(a)(3), compensation is payable for hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear.  

The criteria of 38 C.F.R. § 3.383 were amended with respect to evaluating hearing impairment, effective December 6, 2002.  See 69 Fed. Reg. 48,148 (2004) [codified at 38 C.F.R. § 3.383].  Under the former provisions, in situations where service connection has been granted only for defective hearing involving one ear and the Veteran does not have total deafness in both ears, the hearing acuity of the nonservice-connected ear is considered to be normal.  In such situations, a maximum 10 percent evaluation is assignable where hearing in the service-connected ear is at level X or XI.  See 38 C.F.R. §§ 3.383, 4.85(f), (h) (2004).  As the Veteran has not been shown to have total deafness in either ear at any point during the pendency of his appeal, the former criteria of 38 C.F.R. § 3.383 are clearly inapplicable.  

With respect to the current criteria, as demonstrated below, even if the criteria were applicable, the Veteran's left ear hearing loss would only merit a level I assignation, leading to a noncompensable evaluation of the Veteran's service-connected right ear hearing loss (less than the required 10 percent evaluation).  Thus, the Board finds that the paired organ provision of 38 C.F.R. § 3.383 are not applicable in this case.  See 38 C.F.R. §§ 3.383(a)(3), 4.85 (f), (h) (2011).

      A.  Right Ear Hearing Loss, Prior to April 13, 2007

The claims file contains a November 2006 VA audiological examination pertaining to the severity of the Veteran's hearing loss prior to April 13, 2007.  The Veteran reported to the examiner that he had greatest difficulty understanding soft speech and that he could not use the telephone with his right ear.  The results of audiometric testing from that examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
100
105
LEFT
25
20
30
55
60

The average pure tone threshold in the Veteran's right ear was 63.75 decibels and the average pure tone threshold in his left ear was 41.25 decibels.  On speech discrimination testing, the Veteran received a score of 76 for the right ear and a score of 94 percent for the left ear.  These results equate to an assignment of level IV hearing loss for the right ear and would equate to an assignment of level I hearing loss for the left ear if the provisions of 38 C.F.R. § 3.383 were applicable.  Nonetheless, the Veteran's right ear hearing loss, when combined with a level I assignment for the left ear, still merits a noncompensable rating using Table VI.  See 38 C.F.R. § 4.85(f) (2011).  

The claims file also contains a March 2007 audiological evaluation report performed at the Speech & Hearing Center in Lakeland, Florida.  The results of audiometric testing from that evaluation are as follows, with puretone thresholds recorded in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
100
105
LEFT
15
20
30
65
65

The average pure tone threshold in the Veteran's right ear was 66.25 decibels and the average pure tone threshold in his left ear was 45 decibels.  On Maryland CNC speech discrimination testing, the Veteran received a score of 94 percent for each ear.  These results equate to an assignment of level II hearing loss for the right ear and level I hearing loss for the left ear (if the provisions of 38 C.F.R. § 3.383 were applicable), which merits a noncompensable rating using Table VI.  

Accordingly, the Board finds that the Veteran is not entitled to a compensable disability rating for service-connected right ear hearing loss for the period prior to April 13, 2007.

      B.  Bilateral Hearing Loss, as of April 13, 2007

The Veteran's left ear hearing loss was granted effective from April 13, 2007.  Accordingly, his hearing loss disability is rated as bilateral hearing loss, effective April 13, 2007.  

The Veteran was afforded a VA examination in September 2007.  His complaints at that VA examination were noted to be the same as those reported during his November 2006 VA examination.  The results of audiometric testing performed during the VA examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
95
100
LEFT
15
15
30
60
65

The average pure tone threshold in the Veteran's right ear was 63.75 decibels, and the average pure tone threshold in his left ear was 42.5 decibels.  On the Maryland CNC test, the Veteran received a score of 96 percent for both ears for word recognition.  These results equate to an assignment of level II for right ear hearing loss and level I for the left ear.  Again, this assignment merits a noncompensable rating using Table VI.  

At a later June 2009 VA examination, the Veteran reported that he could not hear the television, his wife's voice, or certain alphabet sounds.  The results of audiometric testing performed during the examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
100
105
LEFT
20
15
30
65
70

The average pure tone threshold in the Veteran's right ear was 63.75 decibels, and the average pure tone threshold in the Veteran's left ear was 45 decibels.  On the Maryland CNC test, the Veteran received a score of 72 percent for the right ear and 84 percent for the left ear for word recognition.  These results equate to an assignment of level V for the right ear and level II for left ear.  These assignments warrant a 10 percent disability rating under the standards in Table VI.  

At his August 2011 VA examination, the most recent examination of record, the Veteran again reported having difficulty hearing during conversations with his wife.  The results of audiometric performed during the examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
95
95
LEFT
25
25
30
70
75

The average pure tone threshold in the Veteran's right ear was 61.25 decibels, and the average pure tone threshold in the Veteran's left ear was 50 decibels.  On the Maryland CNC test, the Veteran received a score of 76 percent for the right ear and 84 percent for the left ear for word recognition.  These results equate to an assignment of level IV for the right ear and the assignment of level II for the left ear, which would merit a noncompensable rating using Table VI.  However, the examiner also reported speech recognition performance scores of 84 percent for the left ear and 76 percent for the right ear.  In comparing these speech discrimination scores to those of the June 2009 VA examination, no substantial difference is notes.  Accordingly, the Board will give the Veteran the benefit of the doubt and find that the results of his August 2011 VA examination still merit a 10 percent disability rating.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

Considering all of the evidence of record, the Board finds that audiometric findings reveal that the Veteran is not entitled to a compensable disability rating for service-connected right ear hearing loss prior to April 13, 2007.  Similarly, he is not entitled to a compensable disability rating for bilateral hearing loss prior to June 9, 2009, the date of his VA examination which first showed bilateral hearing disability at a compensable level.  The results of the audiometric testing performed at his June 9, 2009 VA examination showed level V hearing loss in the right ear and level II hearing loss in the left ear, which corresponds to a 10 percent disability rating.  Subsequent speech discrimination scores from his August 19, 2011 VA examination were substantially similar to the results of the June 2009 VA examination and, therefore resolving doubt in the Veteran's favor, the Board finds that a 10 percent rating for bilateral hearing loss is warranted from June 9, 2009 forward.  A rating in excess of 10 percent is not in order based upon the audiometric findings.

In reaching the determination that the Veteran is not entitled to a compensable disability rating for right ear hearing loss prior to April 13, 2007, and that he is not entitled to a compensable disability rating for bilateral hearing loss prior to June 9, 2009, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Finally, the Board acknowledges the Veteran's lay testimony, and the reports of multiple VA examiners regarding his difficulty hearing his wife's voice, listening to the television, using the telephone, and difficulty with understanding certain alphabet sounds.  Additionally, the Board acknowledges that the August 2011 VA examiner's report regarding the Veteran's difficulty with hearing in noisy situations, and the difficulty with understanding vocal communication, unless the speaker is directly facing him or speaking loudly.  Moreover, the Board acknowledges that the Veteran is competent to testify to his hearing loss symptoms.  Nevertheless, the rating criteria for hearing loss contemplate some degree of functional difficulty due to demonstrable hearing loss, even when hearing loss levels are assigned a noncompensable rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  See 38 C.F.R. §§ 4.85, 4.86 (2011); Martinak, 21 Vet. App. at 455.  Therefore, while the Board has taken the Veteran's competent lay testimony into consideration, his described symptomatology does not alter the Board's rating assignments.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO, or the Board, must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hearing loss (i.e., difficulty hearing conversational speech, difficulty using the telephone, and difficulty hearing the television) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  As discussed above, the levels of hearing loss that correspond to a noncompensable disability rating and to a 10 percent disability rating contemplate some level of hearing loss with corresponding difficulty hearing in particular situations, and therefore are the sort of symptoms expected with the Veteran's current level of hearing loss.  For these reasons, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a compensable disability rating for right ear hearing loss, prior to April 13, 2007, is denied.

Entitlement to a compensable disability rating for bilateral hearing loss, prior to June 9, 2009, is denied.  

Entitlement to a 10 percent disability rating, but not higher, for bilateral hearing loss is granted from June 9, 2009 forward, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


